Case: 12-11406    Date Filed: 12/31/2012   Page: 1 of 2

                                                           [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________

                                No. 12-11406
                            Non-Argument Calendar
                          ________________________

                    D.C. Docket No. 2:91-cr-14013-FAM-2

UNITED STATES OF AMERICA,



                                                                Plaintiff-Appellee,

                                     versus

LEONARD JENNINGS,
a.k.a. Needie Jennings,

                                                            Defendant-Appellant.

                          ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                              (December 31, 2012)

Before BARKETT, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 12-11406     Date Filed: 12/31/2012   Page: 2 of 2

      Hector Dopico, appointed counsel for Leonard Jennings in this 18 U.S.C.

§ 3582(c)(2) appeal, has filed a motion to withdraw from further representation on

appeal, supported by a brief prepared pursuant to Anders v. California, 386 U.S.

738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire

record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, and the district

court’s grant of § 3582(c)(2) relief is AFFIRMED.




                                          2